 Case 17-04074      Doc 116    Filed 09/29/20 Entered 09/29/20 15:20:24
                               Document      Page 1 of 18                    EOD
                                                                               Desc Main

                                                                            09/29/2020
                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION
 IN RE:                                  §
                                         §       Case No. 09-43121-BTR-7
 Donald Lee Cardwell,                    §
                                         §       Chapter 7
       DEBTOR.                           §

                                         §
 Mark A. Weisbart, Chapter 7             §
 Trustee,                                §
                                         §
      PLAINTIFF,                         §
                                         §
 v.                                      §       Adv. Proc. No. 17-4074
                                         §
 Donald Lee Cardwell, David              §
 McKinnon, North Ponderosa LLC,          §
 Barbara Marshall, LP                    §
                                         §
      DEFENDANTS.                        §

                     MEMORANDUM OPINION ON REMAND
       Bill Gurley and Stanley Wright reopened this bankruptcy case to vacate an April

12, 2011 order authorizing the sale of certain real property to North Ponderosa, LLC

pursuant to Federal rule of Bankruptcy 9024 and Federal Rule of Civil Procedure 60(d)(3).

The motion to vacate and the related adversary complaint relied, in part, upon certain

findings by a Texas state trial court. David McKinnon, North Ponderosa, and Barbara

Marshall, LP (collectively, the “McKinnon Parties”), opposed the motion to vacate and

argued, among other things, that the state trial court’s findings should not be given

preclusive effect. The parties filed competing motions for summary judgment on the issue

of whether to vacate the 2011 sale order in both the bankruptcy case and a related adversary

proceeding. The issue is now once again before this Court on remand.

                                             1
 Case 17-04074      Doc 116     Filed 09/29/20 Entered 09/29/20 15:20:24          Desc Main
                                Document      Page 2 of 18



                          I.      PROCEDURAL BACKGROUND

       This bankruptcy case and the related adversary proceeding are before the Court

following a remand by the Fifth Circuit. The District Court affirmed decisions of this

Court: (1) applying collateral estoppel to certain findings of fact issued by the Texas state

trial court; and (2) vacating its earlier order entered in the bankruptcy case that approved

the sale of a 94-acre tract of land under Federal Rule 60(d)(3). The McKinnon Parties

appealed. While the appeal was pending before the Fifth Circuit, the Court of Appeals for

the Fifth District of Texas at Dallas issued McKinnon v. Gurley, 2018 WL 5291874, at *1

(Tex. App.— Dallas Oct. 25, 2018). In its per curium decision remanding the dispute back

to this Court, the Fifth Circuit commented that the state appellate decision “may call into

question the preclusive effect of the state trial court’s findings of fact.” Matter of Cardwell,

785 F. App'x 269, 269 (5th Cir. 2019).

       This Court conducted a hearing on March 2, 2020. The parties presented their

arguments regarding the legal effect of the state appellate court’s ruling. Mark Weisbart,

the current Chapter 7 trustee, took the position that the ruling does not invalidate or conflict

with this Court’s prior decisions. The McKinnon Parties took the position that it does and

that this Court should set aside or vacate its prior orders.

       A discussion of the background of this case is instructive for purposes of

understanding why this Court made its original ruling on the motions for summary

judgment in the bankruptcy case, as well as its subsequent rulings in the related adversary

proceeding, and what the Court must consider on remand. The parties have essentially

stipulated that there is no factual dispute in need of resolution. They each presented

                                               2
  Case 17-04074      Doc 116        Filed 09/29/20 Entered 09/29/20 15:20:24    Desc Main
                                    Document      Page 3 of 18



opposing motions for summary judgment, and briefs following remand, based upon the

application of appropriate law.

                                   II.   UNCONTESTED FACTS

        1.     Bill Gurley and Donald Cardwell were business associates for many years.

However, on March 30, 2006, Gurley and 121 Investments, a limited liability company

equally owned by Cardwell and Gurley, filed their original petition in the District Court for

the 134th Judicial District of Dallas County, Texas, Cause No. DC-06-03299, against

Cardwell for breach of fiduciary duty. Gurley alleged that Cardwell made a series of

misrepresentations to him in the course of conducting business on behalf of 121

Investments. Following a two-day bench trial, on July 14, 2009, the state court entered

judgment against Cardwell in the amount of $370,830.84 plus post-judgment interest.

        2.     On October 2, 2009, Cardwell filed a voluntary petition for relief under

Chapter 7 of Title 11 of the United States Bankruptcy Code.

        3.     Cardwell timely filed bankruptcy schedules and a statement of his financial

affairs. The Chapter 7 trustee and Cardwell’s ex-wife objected to Cardwell’s claimed

exemptions. In response, Cardwell amended his bankruptcy schedules and statement of

financial affairs several times.

        4.     In his amended schedules filed on July 26, 2010 and August 8, 2010,

Cardwell disclosed that he was living on 118 acres in Melissa, Texas. However, he stated

that only 24 of those acres, which included his residence, comprised his exempt homestead.

He stated that the remaining 94 acres were encumbered by a $600,000 lien in favor of



                                                3
  Case 17-04074      Doc 116     Filed 09/29/20 Entered 09/29/20 15:20:24       Desc Main
                                 Document      Page 4 of 18



“Barbara Marshall” (the “Marshall Lien”), and he represented that he had no equity in the

non-exempt 94 acres.

        5.     On January 19, 2010, Barbara Marshall, LP (“BMLP”), filed a proof of claim

for $600,000. The note and deed of trust attached to the claim were dated October 22, 2008

(within one year of the petition date).

        6.     The Chapter 7 trustee’s counsel reviewed the documents attached to BMLP’s

claim and examined Mrs. Marshall pursuant to Bankruptcy Rule 2004. Mrs. Marshall’s

financial advisor, David McKinnon, attended the examination. The Chapter 7 trustee also

deposed Cardwell and visited the 94 acres in Melissa, Texas, with an appraiser.

        7.     On November 3, 2010, this Court determined that Gurley’s judgment against

Cardwell was exempt from discharge pursuant to 11 U.S.C. § 523(a)(2)(A) and (a)(4). The

decision was affirmed on appeal. Cardwell v. Gurley, 2011 WL 6338813 (E.D. Tex. Dec.

19, 2011), aff'd sub nom. In re Cardwell, 487 F. App'x 183 (5th Cir. 2012).

        8.     At some point, David McKinnon formed North Ponderosa and began

negotiating the purchase of the 94 acres in Melissa, Texas (the “Melissa Property”). North

Ponderosa offered to buy the Melissa Property from Cardwell’s bankruptcy estate while

Cardwell’s appeal of the non-dischargeability judgment was pending. The Chapter 7 trustee

was aware that McKinnon, who was Mrs. Marshall’s financial advisor, was also associated

with North Ponderosa.

        9.     On February 17, 2011, the Chapter 7 trustee filed a motion to sell the Melissa

Property to North Ponderosa, LLC, for $25,000 plus the assumption of the Marshall Lien.



                                              4
  Case 17-04074     Doc 116     Filed 09/29/20 Entered 09/29/20 15:20:24        Desc Main
                                Document      Page 5 of 18



No objection was filed. On April 12, 2011, this Court entered the order authorizing the sale

(“Sale Order”).

       10.     On October 25, 2013, the Court closed the bankruptcy case.

       11.     On December 19, 2013, after completion of Cardwell’s bankruptcy case,

Gurley filed a post-judgment application for turnover relief and appointment of a receiver

in state court in cause number 06-3299. The state trial court appointed Stanley Wright as

the receiver. Thereafter, Wright deposed Cardwell and learned that Cardwell was leasing

the Melissa Property for $10 per year pursuant to a lease agreement with North Ponderosa.

       12.     Gurley and Wright amended their post-judgment petition to assert fraudulent

transfer claims against not only Cardwell, who was the defendant in cause number 06-3299,

but also David McKinnon, North Ponderosa, BMLP and others connected to the allegedly

fraudulent transfer of the Melissa Property (collectively, the “TUFTA defendants”) to

North Ponderosa.     Gurley and Wright sought relief pursuant to the Texas Uniform

Fraudulent Transfer Act (“TUFTA”). Gurley and Wright challenged, among other things,

the creation of the Marshall Lien and the transfer of the Melissa Property to North Ponderosa

as fraudulent conveyances under TUFTA.

       13.     Gurley and Wright filed their TUFTA claims as part of their post-judgment

collection action in the existing state court proceeding. Except for Cardwell, the TUFTA

defendants were not parties to the original lawsuit. Gurley and Wright did not initiate a new

action against the TUFTA defendants in state court.

       14.     On September 25, 2014, the McKinnon Parties filed a motion with this Court,

requesting that this Court reopen Cardwell’s bankruptcy case in order to evaluate and

                                              5
  Case 17-04074      Doc 116     Filed 09/29/20 Entered 09/29/20 15:20:24          Desc Main
                                 Document      Page 6 of 18



administer the TUFTA claims asserted by Gurley and Wright in the state court post-

judgment proceeding. More specifically, the McKinnon Parties argued that the TUFTA

claims were property of the bankruptcy estate and should be administered by this Court.

        15.    On December 17, 2014, the Court authorized the state court litigation to

proceed, subject to the requirement that any recovery obtained by Gurley and Wright would

be deposited into this Court’s registry for the benefit of the bankruptcy estate. The Court

subsequently re-closed Cardwell’s bankruptcy case.

        16.    The 134th Judicial District Court conducted a bench trial on October 1, 2, and

5, 2015 on the TUFTA claims. On October 13, 2015, the state trial court entered a partial

final judgment in cause number 06-3299, reiterating the award provided in the 2009 final

judgment, and ordering that execution levy on the Melissa Property (leaving the issue of

attorney’s fees for a subsequent hearing).

        17.    On October 20, 2015, Gurley and Wright filed a motion in state court to sever

their TUFTA claims from the underlying breach of fiduciary duty case. Gurley and

Wright’s “Second Amended Post-Judgment Petition for Relief” was the live pleading at the

time they presented their fraudulent transfer claims to the state trial court and at the time of

the purported severance. That petition recited “[t]his action is an ancillary post judgment

effort to collect and enforce this Court’s judgment” and reiterated the award provided in the

original July 14, 2009 final judgment. The petition sought to establish claims for fraudulent

conveyances under TUFTA §§ 24.005(a)(1)-(2) and 24.006(a)-(b), and the petition

requested relief under TUFTA § 24.008(a)-(b).



                                               6
  Case 17-04074     Doc 116       Filed 09/29/20 Entered 09/29/20 15:20:24      Desc Main
                                  Document      Page 7 of 18



       18.     On November 6, 2015, the state trial court granted Gurley and Wright's

motion to sever and ordered the clerk of the court to give the severed claims a new cause

number and transfer copies of relevant pleadings and orders into the newly severed action.

The clerk assigned the severed claims cause number 15-13561. The state trial court then

signed a document entitled “Final Judgment” under the new cause number, which reiterated

the monetary award provided in the July 14, 2009 final judgment in cause number 06-3299

as well as the order that “execution shall be levied” on the Melissa Property provided in the

partial final judgment. The 2015 final judgment disposed of the attorney’s fee claims

without awarding any fees.

       19.     The state trial court memorialized its findings on the TUFTA claims in the

Second Amended Findings of Fact and Conclusions of Law (“FOFCOL”) issued on June

4, 2016.

       20.     The McKinnon Parties appealed from the state trial court’s 2015 Final

Judgment.

       21.     This Court reopened Cardwell’s bankruptcy case on July 7, 2016, for the

purpose of determining whether a fraud had been perpetrated on the bankruptcy court in

connection with the Sale Order, and if so, whether to vacate the Sale Order administer the

Melissa Property as an asset of the bankruptcy estate.

       22.     On August 5, 2016, Gurley and Wright filed their motion to vacate the Sale

Order as having been obtained through fraud on this Court pursuant to Federal Rule

60(d)(3). The parties agreed to bifurcate the procedural issues and the substantive issues

raised by the motion to vacate.

                                              7
  Case 17-04074       Doc 116     Filed 09/29/20 Entered 09/29/20 15:20:24       Desc Main
                                  Document      Page 8 of 18



           23.   After a hearing regarding the procedural issues, this Court issued the “Order

on Bifurcated Issues Related to Motion to Vacate the Order Granting Trustee’s Motion for

Authority to Sell Property of the Estate and to Pay Certain Taxes” (the “First Order”) on

November 22, 2016. In the First Order, this Court concluded that (1) Gurley and Wright

were authorized to pursue the relief sought in their motion to vacate; (2) Gurley and Wright

were not required to file an adversary proceeding pursuant to Bankruptcy Rule 7001, and

(3) the McKinnon Parties were collaterally estopped from relitigating certain findings

relating to the fraudulent nature of the Melissa Property transaction in connection with the

motion to vacate the Sale Order.

           24.   The findings that this Court found to have preclusive effect included the

following matters decided by the state trial court as part of the TUFTA claims: (1) whether

the $600,000 loan from BMLP to Cardwell was funded; (2) the fair market value of the

Melissa Property on the date of the purported loan; (3) whether Mrs. Marshall had any

knowledge of the purported loan to Cardwell; (4) Mrs. Marshall’s reliance on David

McKinnon as her financial advisor; (5) McKinnon’s relationship with Cardwell; (6) whether

Cardwell schemed with McKinnon to protect or hide his interest in the non-exempt Melissa

Property from creditors; and (7) whether Cardwell and McKinnon deliberately concealed

the connections between themselves, BMLP and North Ponderosa from the Chapter 7

trustee.

           25.   The parties subsequently filed cross motions for summary judgment on the

issue of whether to vacate the Sale Order. On May 25, 2017, after a hearing, this Court

issued the “Order Regarding Motions for Summary Judgment” (the “Second Order”)

                                               8
  Case 17-04074     Doc 116     Filed 09/29/20 Entered 09/29/20 15:20:24        Desc Main
                                Document      Page 9 of 18



denying the McKinnon Parties’ motion for summary judgment, granting Gurley and

Wright’s motion for summary judgment, and vacating the Sale Order.

       26.     The McKinnon Parties appealed this Court’s orders. The District Court

affirmed, and the McKinnon Parties appealed to the Fifth Circuit.

       27.     While the appeals were pending, on August 7, 2017, the Chapter 7 trustee

filed an adversary complaint against the TUFTA defendants seeking to avoid the Marshall

Lien as a fraudulent transfer under 11 U.S.C. § 548 as well as TUFTA. The Chapter 7

trustee also sought to avoid the deed on the Marshall Property as an unauthorized post-

petition transfer under 11 U.S.C. § 549. In addition, the Chapter 7 trustee sought a judgment

voiding the Marshall Lien on the grounds that it was not supported by any consideration as

required by Texas law. The Chapter 7 trustee requested that this Court either transfer the

Marshall Property to the bankruptcy estate or order the defendants to pay the value of the

Marshall Property to the bankruptcy estate.

       28.     The Chapter 7 trustee filed a motion for summary judgment in the adversary

proceeding on November 8, 2017 based, in part, on the First and Second Orders. The

McKinnon Parties opposed the motion. On March 26, 2018, the Court entered an order

granting the Chapter 7 trustee’s motion in part and denying it in part. The Court entered a

Final Judgment and Findings of Fact and Conclusions of Law on July 3, 2018.

       29.     In the adversary proceeding, the McKinnon Parties filed a “Motion to Vacate

Final Judgment” on July 17, 2018 and a “Motion to Vacate and/or Motion Under FRE 9024

Seeking Relief from Final Judgment” on December 31, 2018. The Court continued the



                                              9
  Case 17-04074       Doc 116    Filed 09/29/20 Entered 09/29/20 15:20:24       Desc Main
                                 Document      Page 10 of 18



hearing on these motions in anticipation of a ruling on the appeal from the First and Second

Orders.

          30.   While the appeal of the First and Second Orders was pending in the Fifth

Circuit, and after this Court entered the Final Judgment the adversary proceeding, the state

appellate court issued its decision in the appeal from the state trial court’s judgment. The

state appellate court dismissed the appeal, reasoning that the 2015 “Final Judgment” could

only be a non-final judgment or decree enforcing the trial court’s original 2009 final

judgment. The appellate court stated: “To the extent the [2015 Final] Judgment is a part of

the underlying case, its substance confirms that the relief it granted was pursuant to [§]

24.008(b), which reads, in part, that a judgment creditor, ‘if the court so orders, may levy

execution on the asset transferred or its proceeds.’” McKinnon v. Gurley, No. 05-16-00246-

CV, 2018 WL 5291874, at *5 (Tex. App. Oct. 25, 2018) (citation omitted).

          31.   This Court conducted a status conference on remand on March 2, 2020.

During that conference, the parties appeared to narrow their dispute to the following issues:

(a) whether findings made in a post-judgment collection action under § 24.008(b) of

TUFTA have collateral estoppel effect; (b) whether a determination under § 24.008(b) can

be made without a separate TUFTA lawsuit being filed; and (c) whether the “claim”

referenced in § 24.008(b) is the same as a “claim” under one of the other TUFTA provisions

for setting aside fraudulent transfers.

                                     III.   DISCUSSION

          Although the state trial court’s 2015 final judgment was on appeal when the Court

entered the First and Second Orders, “a judgment is final for purposes of collateral estoppel

                                              10
 Case 17-04074     Doc 116    Filed 09/29/20 Entered 09/29/20 15:20:24        Desc Main
                              Document      Page 11 of 18



even if an appeal is pending,” Scurlock Oil Co. v. Smithwick, 724 S.W.2d 1, 6 (Tex. 1986),

under Texas law. That appeal ran its course, and the 2015 final judgment and the

supporting FOFCOL upon which this Court relied were not reversed. Nonetheless, as the

Fifth Circuit stated when remanding this dispute, the appellate court’s decision calls into

question whether this Court properly relied on FOFCOL issued in support of what the state

appellate court held was a non-final judgment or decree.

                                   A. TUFTA Remedies

      In its First Order, this Court gave preclusive effect to certain FOFCOL relating to

Gurley and Wright’s TUFTA claims.         TUFTA is intended to prevent debtors from

defrauding creditors by moving assets out of reach. Altus Brands II, LLC v. Alexander,

435 S.W.3d 432, 441 (Tex. App.—Dallas 2014, no pet.). As set out in Texas Business &

Commerce Code § 24.008(a), in an action for relief against a transfer or obligation under

TUFTA, a creditor may obtain the following relief:

      (1) an avoidance of the transfer or obligation to the extent necessary to
      satisfy his claim;
      (2) an attachment or other provisional remedy against the asset transferred
      or other property of the transferee; or
      (3) subject to applicable principles of equity and in accordance with
      applicable rules of civil procedure,
              (a) an injunction against further disposition by the debtor or a
              transferee, or both, of the asset transferred or of other property;
              (b) the appointment of a receiver to take charge of the asset
              transferred or other property of the transferee; or
              (c) any other relief the circumstances may require.

TEX. BUS. & COM. CODE § 24.008(a). In order to obtain any of the remedies available to

creditors under § 24.008(a) of TUFTA, including avoidance of a fraudulent transfer, “the

judgment creditor must file a separate cause of action and the claim cannot be litigated by

                                            11
 Case 17-04074      Doc 116     Filed 09/29/20 Entered 09/29/20 15:20:24         Desc Main
                                Document      Page 12 of 18



post-judgment motion or pleading in the underlying lawsuit.” McKinnon v. Gurley, 2018

WL 5291874, at *2 (Tex. App. – Dallas Oct. 25, 2018) (citing Kennedy v. Hudnall, 249

S.W.3d 520, 525 (Tex. App. – Texarkana 2008, no pet.). In addition, where “the creditor

has obtained a judgment on a claim against the debtor,” the creditor may seek to “levy

execution on the asset transferred or its proceeds.” TEX. BUS. & COM. CODE. § 24.008(b).

       In this case, the state appellate court dismissed the McKinnon Parties’ appeal from

the state trial court’s 2015 final judgment for lack of jurisdiction. The appellate court held

that the state court’s severance order was a nullity and the 2015 final judgment could not

be filed in the new cause number. The appellate court analyzed the 2015 final judgment

as a post-judgment order entered in the original proceeding. As the appellate court

explained: “The general rule is that a court has the inherent power to enforce its judgments,

even after the expiration of its plenary power, and the court may employ suitable methods

in doing so.” McKinnon v. Gurley, 2018 WL 5291874, at *2 (Tex. App. – Dallas Oct. 25,

2018). The appellate court reasoned the 2015 final judgment was not a turnover order and,

to the extent it granted relief under § 24.008(b), no right of appeal arises from an order

incident to execution and levy under § 24.008(b). Id.

       In Kennedy, which both parties cite as authority, the judgment creditors filed a

motion that was styled as a turnover motion but requested relief under TUFTA. As in the

present case, the judgment creditors in Kennedy failed to file a separate TUFTA lawsuit as

required by Texas law for relief under § 24.008(a). Kennedy, 249 S.W3d at 522. The

appellate court held that, because the trial court only retained the authority to enforce its

prior judgment, and such enforcement orders are not appealable orders, it could not

                                             12
 Case 17-04074       Doc 116    Filed 09/29/20 Entered 09/29/20 15:20:24           Desc Main
                                Document      Page 13 of 18



exercise appellate jurisdiction without infringing on the lower court’s authority to enforce

its own judgment. Id. at 522.

       With respect to whether the legal effect of the state trial court’s post-judgment order,

the appellate court in Kennedy took no position. However, the appellate court noted:

       Although we see nothing in Section 24.008(b) which authorizes a court to
       make a determination whether a fraudulent transfer has taken place, we take
       no position at this point whether a court acting solely under subsection (b)
       without a separate suit would have the ability to actually or impliedly avoid
       the conveyance from Kennedy to Moore. See, e.g., Trevino v. Graves 418
       S.W.2d 529, 532 (Tex. Civ. App. Houston [1st Dist.] – 1967, no writ).
       Similarly, we take no position on the necessity, if any, or effect in a collateral
       proceeding, if any, of the various factual findings made by the court in
       issuing this order, but we see that there could be substantial difficulties in
       attempting to employ those findings for use in collateral claims. See Buller,
       806 S.W.2d at 225 n. 2. Neither subsection (b) nor the comments of the
       Uniform FTA Drafting Committee of the National Conference of
       Commissioners on Uniform State Laws address the factors for a court to take
       into account when determining whether to order the issuance of a writ of
       execution.

Id. at 526, n. 13.

       Here, the Chapter 7 trustee seeks to build on the footnote in Kennedy. The Chapter

7 trustee argues that § 24.008(b) does, indeed, allow a court to determine whether a

fraudulent transfer occurred. Thus, the trustee argues that the state trial court’s findings

should have preclusive effect – even though it had lost plenary jurisdiction – because the

question of whether there was a fraudulent transfer was fully and fairly litigated in the state

trial court as part of that court’s enforcement of its non-TUFTA judgment.

                                      B. Issue Preclusion

       In Texas, in order to establish an issue is collaterally estopped (or precluded) from

being relitigated, the party seeking to assert the bar of collateral estoppel must establish:

                                              13
 Case 17-04074       Doc 116     Filed 09/29/20 Entered 09/29/20 15:20:24          Desc Main
                                 Document      Page 14 of 18



“(1) the facts sought to be litigated in the second action were fully and fairly litigated in

the first action; (2) those facts were essential to the judgment in the first action; and (3) the

parties were cast as adversaries in the first action.” Sysco Food Servs. v. Trapnell, 890

S.W.2d 796, 801 (Tex. 1994). Relevant to the odd procedural posture of this case, under

Texas law, the doctrine of collateral estoppel applies even if the underlying judgment is on

appeal. See Scurlock Oil, 724 S.W.2d at 6.

       In this case, Gurley and Wright’s TUFTA claims were hotly contested by the

McKinnon Parties. The state trial court heard the dispute over several days and eventually

ruled in favor of Gurley and Wright. However, Gurley and Wright sought remedies under

TUFTA § 24.008 at a time when the state trial court had lost the plenary jurisdiction

necessary to decide a TUFTA claim as the result of the entry of a final judgment on the

complaint. The trustee argues that the state trial court nonetheless could (and did) find that

a fraudulent transfer had occurred and levied execution on the fraudulently transferred

property under § 24.008(b) as a means of enforcing its prior judgment awarding Gurley

damages for Cardwell’s breach of his fiduciary duties.

       First, the Chapter 7 trustee argues that a fraudulent transfer may be set aside under

§ 24.008(b) without filing a new, independent action. In his post-remand brief, the Chapter

7 trustee cites several cases involving TUFTA actions brought in federal court under

Federal Rule 69. Federal Rule 69 provides for enforcement of judgments according to the

practice and procedure of the state in which the district court sits. Judgment creditors in

federal actions may seek to enforce a judgment under Federal Rule 69 without filing a new,

plenary action asserting a TUFTA claim. For example, in McLane Foodservice, Inc. v.

                                               14
 Case 17-04074      Doc 116     Filed 09/29/20 Entered 09/29/20 15:20:24          Desc Main
                                Document      Page 15 of 18



Wolverine Pizza, L.L.C., 2005 U.S. Dist. Lexis 12110, at *4 (N.D. Tex. June 21, 2005),

which the trustee cites, McLane sought to collect on its federal judgment by filing a motion

under Federal Rule 69. Texas law was applicable in McLane Foodservice, and McLane

prevailed on its claim that the judgment debtor’s transfer of certain notes to a business,

which then transferred the notes to another business, was fraudulent as to present creditors

under TUFTA § 24.006(a). McLane sought, and obtained, an order levying execution on

the Notes under § 24.008(b).

       Cases such as McLane are distinguishable because Texas does not follow the same

post-judgment enforcement and collection procedure as federal courts. As discussed by

the Texas appellate court in Kennedy, as well as the appellate court in the McKinnon

Parties’ appeal in this case, Texas courts have held that a creditor seeking to avail itself of

the remedies listed in TUFTA § 24.008(a) must file an independent “action.” Kennedy,

249 S.W3d at 522. Claims for recovery of a fraudulent transfer cannot be litigated by a

post-judgment motion for damages under Texas law. See id.

       Second, in his post-remand brief, the trustee argues that relief under TUFTA §

24.008(b) is “reliant upon a finding of fraudulent transfer.” The trustee reasons that the

state trial court must have found that there was a fraudulent transfer of the Melissa Property

to BMLP as a basis for granting relief under § 24.008(b). The trustee cites Hahn v. Love,

321 SW3d 517 (Tex. App.—Houston [1st Dist.] 2009, pet. denied) for the proposition that

a creditor triggers § 24.008(b) by establishing intent to defraud in connection with a “a pre-

existing non-TUFTA judgment.” Thus, the trustee argues that the state trial court’s

findings should have preclusive effect in this proceeding to establish fraud on this Court.

                                              15
 Case 17-04074          Doc 116      Filed 09/29/20 Entered 09/29/20 15:20:24                  Desc Main
                                     Document      Page 16 of 18



The court in Hahn, however, was discussing intent to defraud in the context of an action to

avoid a fraudulent transfer under TUFTA § 24.005. Id. at 526.

        The trustee also cites several secondary authorities for the proposition that Texas

law allows a fraudulent transfer to be recovered without bringing a direct action. However,

these authorities are either not specific to Texas law, see 37 AM. JUR. 2d Fraudulent

Conveyances and Transfers § 146 (2007), or rely upon pre-TUFTA cases holding that a

fraudulent transfer was void, see 48 TEX. JUR. 3d Judgments § 562 (2019) (citing Eckert v.

Wendel, 40 S.W.2d 796 (1931) and Love v. Gamer, 64 S.W.2d 393 (Tex. Civ. App. Fort

Worth 1933)). There is no dispute that Texas law now provides that fraudulent transfers

are “avoidable,” not “void.” TEX. BUS. & COM. CODE §§ 24.005(a), 24.008(a)(1) and

24.009(a). Thus, § 24.008(b) cannot authorize a levy “on the asset transferred or its

proceeds” unless a plaintiff has obtained an enforceable judgment avoiding the transfer of

that asset as fraudulent or, perhaps, declaring a transfer void from the inception – neither

of which happened in this case.1

        In their post-remand brief, the McKinnon Parties cite, and quote heavily from, the

district court’s opinion in Weekes-Walker v. Macon County Greyhound Park, Inc., 2015

U.S. Dist. LEXIS 132018 (M.D. Ala. Sept. 30, 2015). Weekes-Walker involved Georgia’s

version of UFTA, which is the same as TUFTA (at least with respect to § 24.008(b)). The

creditor in Weekes-Walker filed a motion seeking execution on an asset rather than an

action to establish a fraudulent transfer under UFTA. The Weekes-Walker court rejected


    1
     To “levy” generally means “[t]o take or seize property in execution of a judgment.” LEVY, BLACK'S LAW
DICTIONARY (11th ed. 2019).

                                                     16
 Case 17-04074       Doc 116     Filed 09/29/20 Entered 09/29/20 15:20:24          Desc Main
                                 Document      Page 17 of 18



the argument that the motion for writ of execution of “asset(s) fraudulently conveyed”

under § 24.008(b) was equivalent to an “action” to set aside a fraudulent transfer. Thus,

the court concluded that its ancillary jurisdiction had not been invoked under Federal Rule

69. In discussing Kennedy, the Weekes-Walker court commented: “At most, Kennedy

telegraphs doubts that fraudulent transfers can be set aside by joining nonparties in

supplementary proceedings solely under subsection (b) ….” Id at *6.

       Here, as in Kennedy, the state appellate court determined that Gurley and Wright’s

TUFTA claims were not brought as an independent “action” required to obtain relief under

§ 24.008(a). The appellate court determined that, whatever the 2015 final judgment was,

“its function and substance is an order incident to levy under [§ 24.008(b)].” McKinnon v.

Gurley, 2018 WL 5291874, at *5. However, as the state appellate court noted, § 24.008(b)

does not set forth any procedures or factual findings necessary to obtain relief. Id.

       Having carefully considered the parties’ arguments and the relevant authorities, the

Court concludes that all the elements required for collateral estoppel no longer exist

considering the state appellate court’s ruling. A critical element is missing for preclusive

effect. It is not clear which, if any, of the state trial court’s findings relating to Gurley and

Wright’s fraudulent transfer claims against the TUFTA defendants were necessary to the

judgment levying execution on the Melissa Property. Moreover, there is a disconnect

between the facts of this case and the language of § 24.008(b). While Gurley established

a claim against Cardwell, the claim was for breach of fiduciary duty – not fraudulent

conveyance of the Melissa Property – and § 24.008(b) only permits a court to “levy

execution on the asset transferred or its proceeds.”

                                               17
 Case 17-04074      Doc 116     Filed 09/29/20 Entered 09/29/20 15:20:24         Desc Main
                                Document      Page 18 of 18



       As the appellate court explained in ruling on the McKinnon Parties’ appeal, the state

trial court did not have the plenary authority necessary to decide a TUFTA claim or grant

any of the relief set forth in TUFTA § 24.008(a). The appellate court, like the appellate

court in Kennedy, held that an independent fraudulent transfer “action” is required to obtain

any of the relief set forth in § 24.008(a), including avoidance of a fraudulent transfer. Cf:

Basic Capital Mgmt. v. Dynex Capital, Inc., 2017 U.S. Dist. LEXIS 184538 (N.D. Tex

Nov. 7, 2017) (holding that a fraudulent transfer action under state law was independent

from the state suit, not merely an enforcement action, and that the court could exercise

diversity jurisdiction). Interpreting § 24.008(b) to allow a TUFTA claim to be established

in a post-judgment proceeding against non-parties to the judgment would conflict with

Texas law by negating the need to file an independent fraudulent transfer action in order to

obtain a judgment avoiding a transfer as fraudulent and levy upon the asset. Bad facts

(from the Chapter 7 trustee’s perspective) do not justify the adoption of bad law.

                                    IV.    CONCLUSION

       For all these reasons, the Court concludes state court’s factual findings do not have

preclusive effect in the present action seeking to set aside the Sale Order as a fraud on this

Court. The Court will set aside its prior orders and enter an order setting the Chapter 7

trustee’s motion to vacate the Sale Order for an evidentiary hearing.

                                                  Signed on 9/29/2020

                                                                                  SR
                                          HONORABLE BRENDA T. RHOADES,
                                          UNITED STATES BANKRUPTCY JUDGE



                                             18
